Citation Nr: 0112614	
Decision Date: 05/03/01    Archive Date: 05/09/01

DOCKET NO.  00-15 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

Jerry Morano, Associate Counsel



REMAND

The veteran served on active duty from March 1988 to January 
1995, with more than 23 years of prior, unverified active 
service.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

I.  Hypertension

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, remand is required 
for compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2000); 38 C.F.R. § 3.303(a) (2000).  In order to 
prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999). 

In addition, service connection for hypertension may be 
established based upon a legal presumption by showing that it 
manifested to a degree of 10 percent or more within one year 
from the date of separation from service.  38 U.S.C.A. § 1112 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000). 

Hypertension means that the diastolic blood pressure is 
predominantly 90mm, or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm or greater with a diastolic blood 
pressure of less than 90mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2000).  A diagnosis of hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days.  38 
C.F.R. § 4.104, Diagnostic Code 7101 (2000). 

During service, the veteran had blood pressure readings of 
130/100 in October 1993 and 152/97 in August 1994.  There is 
no diagnosis of hypertension on his retirement examination or 
in his service medical records.  Within one year of his 
separation from service, his blood pressure was 138/94, 
138/92, and after exercising 160/102 and 140/92, on VA 
examination in May 1995.  The examiner stated that this was 
borderline, or slightly elevated.  On examination by Taolin 
C. Jen, M.D. on January 30, 1996, the veteran's blood 
pressure was 180/100 and 180/104.  Dr. Jen diagnosed 
hypertension.  The veteran also alleged that his blood 
pressure was 193/123 sometime before January 30, 1996.  
However, this reading was taken at a drug store, and there is 
no documentation to substantiate the reading.  Furthermore, 
it is only one reading. 

In order to determine whether the veteran had hypertension to 
a compensable degree within a year of separation from 
service, the RO should verify that it has all available 
treatment records from within the first year post service.  
Accordingly, ask the veteran whether he had any private, VA, 
or service department treatment from January 1995 through 
January 1996.  For any private treatment identified, ask the 
veteran to provide appropriate releases and request the 
records.  For VA or service department treatment, associate 
with the file the treatment records.  If any development 
efforts are unsuccessful, notify the claimant of the records 
that have not been obtained, of the efforts undertaken to 
develop those records, and of further action to be taken in 
connection with the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A(b)).

If additional records for the first post-service year are 
obtained, and they contain sufficient blood pressure readings 
on enough different days to make a determination with respect 
to the claim (see 38 C.F.R. § 4.104, Diagnostic Code 7101, 
note 1), readjudicate the claim.  If necessary to make a 
decision with respect to the claim, secure review of the 
claims folder by an appropriate VA specialist.  The reviewer 
is asked to express an opinion as to whether it is at least 
as likely as not that the veteran's hypertension is related 
to disease or injury in service or was manifest within a year 
of separation from service by diastolic blood pressure 
readings predominantly 100 or more, or; systolic pressure 
predominantly 160 or more; or whether the history shows that 
the veteran's diastolic blood pressure, within the first year 
after retirement, was predominantly 100 or more and required 
continuous medication for control.  (See 38 C.F.R. § 4.104, 
Diagnostic Code 7101.)

II.  Tinnitus

In November 1999, the RO granted service connection for 
tinnitus with an evaluation of 0 percent.  The veteran 
submitted a notice of disagreement with this decision to the 
RO in July 2000.  He is owed a statement of the case on the 
issue of higher rating for his service-connected tinnitus, so 
that he may perfect an appeal if he continues to take issue 
with this claim.  See 38 C.F.R. §§ 19.29, 19.30, 19.31 
(2000); see also 38 U.S.C.A. § 7105(a), (d) (West 1991) 
("Appellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished . . . ."); 38 C.F.R. 
§§ 20.101, 20.200 (2000); see also Bernard v. Brown, 4 Vet. 
App. 384, 390 (1993) (38 U.S.C.A. § 7105 establishes a series 
of very specific, sequential, procedural steps that must be 
carried out by a claimant and the RO before a claimant may 
secure appellate review by the Board.)  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Notify the appellant of the 
information and evidence needed to 
substantiate his claim and of what part of 
such evidence the Secretary will attempt 
to obtain on his behalf.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096-
97 (2000) (to be codified as amended at 38 
U.S.C. § 5103(a)).  The notice should 
include informing him of the need for the 
following:

a.  a release (showing the inclusive 
dates of treatment) for the 
veteran's complete treatment records 
from Taolin C. Jen, M.D.,

b.  the names, addresses, 
approximate dates of treatment, and 
appropriate releases for the 
treatment records of all private 
care providers who treated the 
veteran for hypertension or elevated 
blood pressure from January 1995 
through January 1996; and

c.  the names of any VA or service 
department medical facilities at 
which the veteran received treatment 
or evaluation for hypertension or 
elevated blood pressure from January 
1995 through January 1996.

2.  Request all private treatment records 
for which the appellant provides releases, 
and associate with the claims file all VA 
or service department treatment records 
for which he provides adequate identifying 
information.  If any development 
undertaken pursuant to information or 
releases provided by the appellant above 
is unsuccessful, undertake appropriate 
notification action.  VCAA, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. 
§ 5103A(b)).

3.  Once the foregoing development has 
been accomplished to the extent possible, 
review the claims file.  If new medical 
evidence is developed showing a sufficient 
number of blood pressure readings on 
separate days to decide the appeal, 
readjudicate the claim of entitlement to 
service connection for hypertension.  If 
not, secure claims folder review by an 
appropriate VA medical specialist for a 
medical opinion as to whether it is at 
least as likely as not that the veteran's 
hypertension is related to disease or 
injury in service or was manifest within a 
year of separation from service by 
diastolic blood pressure readings 
predominantly 100 or more, or; systolic 
pressure predominantly 160 or more; or 
whether the history shows that the 
veteran's diastolic blood pressure, within 
the first year after retirement, was 
predominantly 100 or more and required 
continuous medication for control.  If the 
medical specialist determines that an 
examination of the veteran is necessary in 
order to render an opinion, the 
examination should be scheduled.

The medical rationale for the opinion 
should be provided, citing the objective 
medical findings leading to the 
conclusion.  The claims folder and a copy 
of this remand are to be made available to 
the examiner prior to the examination, and 
the examiner is asked to indicate that he 
or she has reviewed the claims folder.

4.  Review the claims file and ensure that 
no other notification or development 
action in addition to that directed above 
is required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475.  If further action is required, 
undertake it before further adjudication 
of the claim.  If the specialist's report 
does not include adequate responses to the 
specific opinion requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2000); see also Stegall 
v. West, 11 Vet. App. 268 (1998). 

5.  Readjudicate the veteran's claim for 
service connection for hypertension, with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
with respect to the claim remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which 
to respond thereto.

6.  Prepare a statement of the case on 
the issue of entitlement to a compensable 
disability rating for tinnitus, on appeal 
from the initial grant of service 
connection.  Notify the veteran of the 
time limit within which he must respond 
in order to perfect an appeal of this 
claim to the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matters 
that the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of these claims as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	
		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 


